Citation Nr: 0725302	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  05-12 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a right knee disability, including as 
secondary to service-connected left knee disability. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1997 to March 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision.  In her VA Form 
9 received in April 2005, the veteran requested a hearing 
before a Veterans Law Judge.  However, in a May 2007 
telephone communication with the RO, she withdrew her request 
and was instructed to submit her request in writing.  While 
nothing has been received from the veteran to date to that 
effect, the Board assumes that the veteran wants her hearing 
request withdrawn and will thus proceed accordingly.  


FINDING OF FACT

The veteran does not currently have a right knee disability 
related to service or etiologically related to her service-
connected left knee. 


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.310 (2006).    


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in August 2003 and June 
2005.  The RO specifically informed the veteran of the 
evidence required to substantiate her claim, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, that she should submit such evidence 
or provide VA with the information necessary for VA to obtain 
such evidence on her behalf, and to submit any evidence in 
her possession pertaining to her claim.  She was also 
notified of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal as outlined in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) in a March 2006 letter.  Therefore, the Board finds 
that she was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, the veteran has not identified any 
additional pertinent evidence that could be obtained to 
substantiate her claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  
Analysis

The veteran essentially contends that she has a right knee 
disability related to service and also as secondary to her 
service-connected left knee disability.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

The main problem in this case is that the evidence has not 
shown that the veteran has a current right knee disability 
for VA compensation purposes.  A March 2003 VA treatment 
record noted a normal examination of the right knee and an 
impression of mechanical knee pain.  A September 2003 VA 
examination report noted an impression of right 
patellofemoral pain syndrome.  However, VA does not generally 
grant service connection for pain alone, without an 
identified underlying basis for the symptom.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."); dismissed in 
part and vacated in part on other grounds. Congress has 
specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.   As 
pain is not a disability and "[i]n the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for a right knee disability is not warranted.

To the extent that the veteran's right knee pain syndrome is 
considered a disability, the criteria for service connection 
would nevertheless still not be met.  Service medical records 
show that the veteran complained of right calf pain twice in 
service, once in February 1998 and again in March 1998 when 
an impression of mild contusion was noted.  However, absent 
from the records is any complaint or finding of a right knee 
disability.  Additionally, the examination report at service 
discharge noted a normal lower extremity evaluation.  
Furthermore, there is no opinion which provides a nexus 
between the veteran's current knee problem and service and/or 
to her left knee disability.  In fact, the September 2003 VA 
examination report noted that there was no evidence 
indicating that the right knee problem was secondary to the 
left knee disability.  Therefore, service connection is not 
warranted in this case.         

In adjudicating this claim, the Board has assessed the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 
2007), the United States Court of Appeals for Veterans Claims 
(Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to the symptoms associated with her right knee.  
Layno; 38 C.F.R. § 3.159(a)(2).  However, as a lay person, 
she is not competent to diagnose any medical disorder or 
render an opinion as to the cause or etiology of any current 
disorder because she does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that the veteran currently has a right knee disability 
related to service and/or her service-connected left knee 
disability.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

A right knee disability, including as secondary to service-
connected left knee disability, is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


